Citation Nr: 0215019	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  01-02 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUE

Entitlement to an increased rating for the service-connected 
headaches, currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 RO decision that denied an 
increase in the 30 percent rating for the service-connected 
headaches.    

The veteran requested a hearing before a Member of the Board 
sitting at the RO, but failed to appear for the hearing which 
was scheduled for September 2002.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDING OF FACT

The veteran's service-connected headaches are shown to be 
manifested by constant throbbing/dull ache pressure, 
accompanied at times by blurred vision, photophobia, and 
seeing spots in the eye; they last for 1-2 hours up to 1-2 
days, occur about 3-4 times a week, and are relieved with 
Ibuprofen/Tylenol and rest; very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability are not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected headaches have not been 
met.  38 U.S.C.A. §§ 1155, 5105, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.7, 4.124a including Diagnostic Code 
8100 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from December 1942 to 
January 1946.  Service medical records show that he received 
a shell fragment wound to the right eyebrow.  

In a September 1997 decision, the RO granted service 
connection and assigned a 30 percent rating for frontal 
headaches as secondary to the service-connected shell 
fragment wound to the right eyebrow, effective in August 
1996.  The decision was based in part on an April 1997 VA 
examination.  On the examination, the veteran reported that 
he had generalized headaches and dizziness sometimes lasting 
hours or days.  The diagnoses included those of scar on the 
right eyebrow as a result of shrapnel injury producing 
headaches and dizziness.  

A July 1998 VA outpatient record shows that the veteran 
reported no change in his tension headaches.  

In March 1999, the RO received the veteran's claim for an 
increased rating for his service-connected headaches.  He 
claimed that his headaches had become worse in nature and 
occurred on a more frequent basis.  He also stated that the 
headaches were lasting longer periods of time and that he 
also continued to experience dizzy spells.  He felt that his 
quality of life had been diminished with limitations and 
restrictions.  

On a May 1999 VA examination, the veteran complained of 
having constant bi-frontal/bi-temporal headaches of throbbing 
and dull ache pressure.  He indicated that at times the 
headaches lasted for 1-2 hours and were relieved by taking 
Ibuprofen.  It was noted that his headaches were not 
associated with any vomiting of blood, nausea/vomiting, or 
photophobia, and that they occurred about 3-4 times a week.  

The veteran denied any having active medical problems, and it 
was noted that he had had a right carotid endarterectomy 
performed 6 months earlier for dizziness.  The veteran 
indicated that he took one aspirin a day and Ibuprofen on an 
as-needed basis, for the headaches.  

On a neurological examination, the veteran was alert and 
oriented times three.  He was normocephalic, and his temporal 
artery pulses were 2+ bilaterally.  There was no temporal 
artery thickening.  There was a mild tenderness noted on the 
right supraorbital region on palpation.  Carotid pulses were 
2+ and symmetrical.  There was an old scar noted on the right 
carotid area from the previous surgery.  The cranial nerves 
were intact.  The diagnosis was that of post-traumatic 
headache disorder, mostly migraine type.  

The VA hospital records dated in September 1999 indicate that 
the veteran was admitted for a cardiac procedure.  It was 
noted that he reported no headaches or dizziness when 
admitted.  On a health history questionnaire, when asked if 
he currently had or had ever had "severe headaches," the 
veteran indicated "no."  

The VA outpatient records show that, in October 1999, the 
veteran reported no change in his chronic headaches.  In 
November 1999, he denied any complaints on a follow-up visit.  
The assessments included that of tension headaches.  He was 
advised to take Ibuprofen on an as-needed basis with food 
only if symptoms did not respond to Tylenol, and it was noted 
that he did well with the side effects from NSAIDs, non-
steroidal anti-inflammatory drugs.  

In a December 1999 decision, the RO denied an increase in the 
30 percent rating for the service-connected headaches.  

The VA outpatient records show that, in March 2000, the 
veteran reported no change in his chronic headaches.  The 
assessment was that of tension headaches, continue present 
management.  

In May 2000, during an eye examination, the veteran reported 
having throbbing frontal headaches for years, occurring 2-3 
times per week, which went away with rest and Ibuprofen.  

In a statement received in June 2000, the veteran expressed 
his disagreement with the RO's decision.  

The VA outpatient records show that, in July 2000, the 
veteran reported no change in his chronic headaches.  The 
assessment was that of tension headaches, continue present 
management.  

In a statement received in November 2000 letter, the veteran 
indicated that he was still in disagreement with the decision 
to deny him a rating in excess of 30 percent for his 
headaches that were constant.  

The VA outpatient records show that in December 2000 and 
February 2001 the veteran reported no change in his chronic 
headaches.  The assessment was that of tension headaches, 
continue present management.  

In a statement received in March 2001, the veteran reiterated 
his belief that his headache symptomatology entitled him to a 
rating higher than 30 percent.  

An April 2001 VA outpatient record shows that the veteran 
reported no change in his chronic headaches.  

In a July 2001 letter, the RO informed the veteran about the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
enhanced duties under the Act.  The RO informed him about its 
duty to notify him about his claim (e.g., what the evidence 
must show to establish entitlement to an increased rating) 
and about its duty to assist him in obtaining evidence for 
his claim (e.g., obtaining VA and private medical records 
identified by him and scheduling him for a VA examination).  
The veteran did not respond.  

The VA outpatient records in August 2001 indicate that the 
veteran complained to a nurse of having a "bad headache."  
When seen by a doctor soon thereafter, it was noted that 
there was no change in his chronic headache condition.  The 
assessment was that of tension headaches, continue present 
management.  

On a January 2002 VA examination, the veteran, aged 81, 
complained of having throbbing headaches, originating from 
the right eyebrow area and then spreading to the right 
frontal area, and lasting from several hours up to a day.  He 
denied any nausea but reported getting blurred vision 
sometimes and at times photophobia and seeing spots in the 
right eye.  

The veteran reported that the headache could spread to the 
left side, resulting in a dull ache pressure-like sensation 
in the bi-frontal area, lasting for 1-2 days and occurring 3-
4 times in a week.  He indicated that he was currently taking 
Ibuprofen and Tylenol for his headaches, which he said 
helped.  

The examiner noted the veteran's history of right carotid 
endarterectomy, for which he took aspirin and lovastatin.  On 
examination, the veteran was alert and oriented times three.  
His head was normocephalic and atraumatic.  

He had mild right frontal tenderness and discomfort on 
palpation.  There was an old healed scar noted from the 
previous right carotid surgery and a positive carotid bruit 
noted about grade 2 to 3 on the right carotid (the left 
carotid was clear).  The cranial nerves were all intact.  

The diagnosis was that of right frontal headaches, post-
traumatic in origin (migraine and tension type).  



II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
December 1999 Rating Decision, Statement of the Case (in 
January 2001), Supplemental Statement of the Case (in March 
2002), and in a letter sent to the veteran in July 2001, the 
RO has notified him of the evidence needed to substantiate 
his claim.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA).  The RO has also sought and obtained VA examinations 
(in May 1999 and January 2002) regarding the issue at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing, for which he failed to appear in 
September 2002.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for 
increased rating, the present level of disability is of 
primary concern; the more recent evidence is generally the 
most relevant as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected headaches are currently rated 
as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  

Under that Diagnostic Code, a 30 percent rating is warranted 
for migraine with characteristic prostrating attacks 
occurring on an average once a month over last several 
months.  A 50 percent rating is warranted for migraine with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

The evidence in this case consists of VA medical records and 
statements of the veteran.  He claims that a rating higher 
than 30 percent is warranted for his headaches, which he 
maintains are frequent.  The VA evidence consists of two 
compensation examinations, in May 1999 and January 2002, and 
outpatient and inpatient treatment records, dated from 1998 
to 2001.  

The VA outpatient records reflect that the veteran has a 
chronic headache condition, that at times is diagnosed as 
tension (but not migraine) headaches, that has not changed, 
and that is treated with Ibuprofen and Tylenol (and nothing 
stronger).  

In May 2000, it was reported that frontal headaches that 
occurred 2-3 times per week would resolve with rest and 
Ibuprofen.  The inpatient records reflect that in September 
1999 the veteran did not experience "severe headaches."  

The VA examinations reflect complaints of constant 
throbbing/dull ache pressure headaches, which were not 
accompanied by any other symptoms except for visual problems 
at times (i.e., blurred vision, photophobia, seeing spots in 
the eye), as reported on the January 2002 examination.  The 
headaches lasted for 1-2 hours (or up to 1-2 days, as 
reported on the January 2002 examination) and occurred about 
3-4 times a week.  

As also noted in the outpatient records, the headaches were 
reportedly relieved with Ibuprofen and Tylenol.  However, 
unlike the outpatient records, the diagnoses included not 
only tension-type headaches but also migraine-type headaches.  

In carefully considering the record of evidence, the Board 
finds that the veteran has not met the criteria for a 50 
percent rating under Code 8100.  That is, the disability 
picture more nearly describes headaches that involve 
prostrating attacks occurring on an average once a month over 
last several months (30 percent), rather than headaches that 
are characterized by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability (50 percent).  38 C.F.R. § 4.7.  

Overall, the medical evidence reflects that while the veteran 
experiences frequent headaches, the nature of his headaches 
are not severe enough to require medication any stronger than 
Ibuprofen or Tylenol.  Further, his medication apparently 
provides him with some, if not entire, relief.  

At one point, the veteran himself indicated in a VA 
questionnaire that his headaches were not severe.  When he 
complained of a bad headache upon being seen for outpatient 
treatment at the VA, the doctor found that his headaches were 
tension-type and that he should continue on his present 
management.  

Other than one record indicating that rest helped to resolve 
the headaches, there is no evidence that the veteran was 
frequently and completely prostrated upon experiencing 
headaches.  

Additionally, while the veteran claims that his headaches 
diminish the quality of his life, there is no indication that 
they are of such degree as to produce severe economic 
inadaptability.  Indeed, there is no evidence that he is even 
currently employed.  In view of the foregoing, the Board 
finds that the veteran's headaches are not of such severity 
as to meet the criteria for a 50 percent rating.  

In sum, there is no basis for an increased schedular rating 
for the veteran's service-connected headaches under any code 
of the VA's Schedule for Rating Disabilities (38 C.F.R. Part 
4).  

Furthermore, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1), as requested by the veteran's representative in 
October 2002, is also not warranted.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, and under the 
circumstances of the present case there is no basis for the 
Board to refer the case to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

The veteran's headaches do not present such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Indeed, the evidence does not show the veteran has been 
hospitalized for treatment of headaches or that the headaches 
currently cause marked interference with work (or that he is 
even employed at present).  It is also recognized in this 
regard that the schedular criteria for rating the veteran's 
headaches (under Code 8100) contemplates "severe economic 
inadaptability," and as already discussed above, such has 
not been found.  

Thus, the degree to which the veteran's headaches impair him 
industrially has been adequately contemplated in the 
percentage schedular evaluation assigned for that disability 
(see 38 C.F.R. §§ 3.321(a), 4.1), and referral of the case 
for consideration of an extraschedular evaluation is not 
warranted.  

In conclusion, the preponderance of the evidence is against 
the claim for an increase in the 30 percent rating for the 
veteran's service-connected headaches.  

Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

An increased rating for the service-connected headaches is 
denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

